Exhibit 10.11.7

EXECUTION VERSION

GUARANTOR JOINDER AGREEMENT

THIS GUARANTOR JOINDER AGREEMENT (this “Joinder”) is executed as of May 10, 2013
by Ancestry Ireland DNA LLC, a limited liability company organized and existing
under the laws of the State of Delaware (the “Joining Party”), and delivered to
Barclays Bank PLC, as Administrative Agent and as Collateral Agent, for the
benefit of the Secured Parties and their respective successors and assigns under
the Credit Agreement (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall be used
herein as therein defined.

W I T N E S S E T H :

WHEREAS, Ancestry.com LLC (f/k/a Anvil US 1 LLC), a Delaware limited liability
company (“Holdings”), Ancestry US Holdings Inc. (f/k/a Global Generations
International Inc.), a Delaware corporation (“U.S. Holdings”), Ancestry.com Inc.
(f/k/a Global Generations Merger Sub Inc.), a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
several banks, financial institutions, institutional investors and other
entities from time to time parties to the Credit Agreement as lenders or holders
of the Loans (the “Lenders”) and issuers of Letters of Credit and Barclays Bank
PLC, as Administrative Agent (together with any successor Administrative Agent,
the “Administrative Agent”), have entered into a Credit and Guaranty Agreement,
dated as of December 28, 2012 (as amended, modified, restated and/or
supplemented from time to time, including by (i) that certain Guarantor Joinder
Agreement, dated as of January 28, 2013, between Ancestry International LLC
(f/k/a Anvil US 2 LLC), a Delaware limited liability company, and the
Administrative Agent, (ii) that certain Guarantor Joinder Agreement, dated as of
January 28, 2013, between Anvilire Limited, a limited liability company
incorporated in Ireland, and the Administrative Agent, (iii) that certain
Guarantor Joinder Agreement, dated as of January 28, 2013, between Anvilire One
Limited, a limited liability company incorporated in Ireland, and the
Administrative Agent, and (iv) that certain Guarantor Joinder Agreement, dated
as of January 28, 2013, among Ancelux 3 S.àr.l., a private limited liability
company incorporated and existing under Luxembourg law, Ancelux 4 S. àr.l., a
private limited liability company incorporated and existing under Luxembourg
law, and the Administrative Agent, the “Credit Agreement”), providing for the
making of Loans to, and the issuance of, and participations in, Letters of
Credit for the account of, the Borrower, all as contemplated therein;

WHEREAS, Holdings and/or one or more of its respective Subsidiaries may at any
time and from time to time enter into one or more (i) Specified Swap Agreements
with one or more Qualified Counterparties and/or (ii) Cash Management
Obligations with a Qualified Counterparty or other bank or financial
institution;

WHEREAS, the Joining Party is an indirect Subsidiary of Holdings and desires, or
is required pursuant to the provisions of the Credit Agreement, to become a
Subsidiary Guarantor under the Credit Agreement; and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of, and participations in, Letters of Credit for the account
of, the Borrower, in each case pursuant to the Credit Agreement and the entering
into by the Borrower and/or one or more of Holdings’ Subsidiaries of Specified
Swap Agreements and/or Cash Management Obligations, accordingly, desires to
execute this Joinder in order to (i) satisfy the requirements described in the
preceding recital and (ii) induce (x) the Lenders to continue to make Loans to
the Borrower and the Issuing Lenders to continue to issue Letters of Credit for
the account of the Borrower pursuant to the Credit Agreement and (y) the 89143
Qualified Counterparties to continue to enter into Specified Swap Agreements
and/or Cash Management Obligation with the Borrower and/or one or more of
Holdings’ Subsidiaries;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby makes the following representations and
warranties to the Administrative Agent for the benefit of the Secured Parties
and hereby covenants and agrees with the Administrative Agent for the benefit of
the Secured Parties as follows:

1. By this Joinder, the Joining Party becomes a Subsidiary Guarantor for all
purposes under the Credit Agreement. The information set forth in Annex A hereto
is hereby added to the information set forth in the schedules to the Credit
Agreement.

2. The Joining Party agrees that, upon its execution hereof, it will become a
Subsidiary Guarantor under the Credit Agreement with respect to all Guaranteed
Obligations, and will be bound by all terms, conditions and duties applicable to
a Subsidiary Guarantor under the Credit Agreement and the other Loan Documents.
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party unconditionally, absolutely and irrevocably guarantees on a joint and
several basis the due and punctual payment and performance of all Guaranteed
Obligations (on the same basis as the other Subsidiary Guarantors under the
Credit Agreement).

3. Without limiting the foregoing, the Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by each Subsidiary Guarantor pursuant to Section 6 of the Credit Agreement and
agrees to be bound by all covenants, agreements and obligations of a Subsidiary
Guarantor pursuant to the Credit Agreement and all other Loan Documents to which
it is or becomes a party. The Joining Party hereby represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor under
the Credit Agreement are true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof, except to the extent such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representation and warranty shall be accurate in all respects) as of
such earlier date. Each reference to a Subsidiary Guarantor in the Credit
Agreement shall be deemed to include the Joining Party.

4. This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns; provided that the
Joining Party may not assign any of its rights, obligations or interest
hereunder or under any other Loan Document, except as otherwise permitted by the
Loan Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES, EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402). This Joinder may be executed in any number of counterparts and by the
different parties hereto or separate counterparties, each of which when so
executed or delivered shall be an original, but all of which together shall
constitute one and the same instrument. In the event that any provision of this
Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Joinder which shall
remain binding on all parties hereto. Delivery of an executed counterpart by
facsimile or electronic transmission shall be as effective as delivery of an
executed original counterpart.



--------------------------------------------------------------------------------

5. From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

6. The effective date of this Joinder is the date first written above.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed and
delivered by a duly authorized officer on the date first above written.

 

ANCESTRY IRELAND DNA LLC By:   /s/ William C. Stern   Name: William C. Stern  
Title: Manager

[Signature page to Guarantor Joinder Agreement]



--------------------------------------------------------------------------------

Accepted as of the date first above written:

 

BARCLAYS BANK PLC,

    as Administrative Agent

By:    /s/ Noam Azachi   Name: Noam Azachi   Title: Vice President

[Signature page to Guarantor Joinder Agreement]



--------------------------------------------------------------------------------

ANNEX A

Schedule 6.19(a)

 

Grantor

  

    Type of Filing    

  

    Filing Office    

Ancestry Ireland DNA LLC

   UCC-1    Delaware Secretary of State